Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as obvious over Datta et al. (PG Pub. 2009/0053959).
Regarding claims 1, 17 and 19, Datta et al. teach an article comprising a melt blown web comprising melt blown fibers comprising a polypropylene composition comprising a first polypropylene having the claimed molecular weight Mw including 10-60 kg/mol and a second polypropylene wherein the mixture consisting of the first polypropylene and the second polypropylene has a melt flow rate (MFR2-230 degrees Celsius) within the claimed range and wherein a melt blown web produced from the melt blown fiber has the claimed air permeability at about the claimed temperature [Abstract, 0064-0065, 0112-0113, 0116, 0197 and Examples]. The weight molecular weight of the second polypropylene is higher than the weight molecular weight of the first polypropylene wherein the weight molecular weight of the second polypropylene is in the claimed range and the molecular weight distribution is taught within the claimed range as well. It is noted that although Datta et al. do not teach the claimed method measuring the melt flow rate, the melt flow rate still reads on the claimed ranges and further the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that Datta et al. meets the requirements of the claimed article, Datta et al. clearly meet the requirements of present claims article. It is further noted that is known in the art that the MFR is inversely proportional to the molecular weights of a polymer. The present specification teaches the MFR of the second polypropylene is 300-3000g/10 min and Datta et al. teach the second polypropylene has a MFR in the claimed range as shown in the examples of Datta et al. and a first polypropylene with a MFR which is much higher as shown in the examples, the claimed molecular weights are also taught by Datta et al. Further, upon analysis of the examples and data from examples provided by Datta et al. in the tables, it is clear that hydrohead and air permeability are improved when having a specific amount of the first and second polymers and is affect by the melt flow rate and molecular weights of the polymers as is shown in Example 4 data shown in 1.3, 1.4 and 1.5 for example. Therefore, the molecular weights and melt flow rates of Datta et al. were shown to be results effective variables which do in fact affect the properties of the fiber and one of ordinary skill in the art would have arrived at the claimed molecular weights through routine experimentation in order to affect fiber properties such as hydrohead and air permeability among others. 
Regarding claims 2 and 5, Datta et al. are silent regarding the claimed molecular weight. However, given Datta et al. teach such a similar melt flow rate of the mixture, the claimed molecular weight is necessarily inherent as melt flow rate is known to an indication of molecular weight. It is further noted that is known in the art that the MFR is inversely proportional to the molecular weights of a polymer. The present specification teaches the MFR of the second polypropylene is 300-3000g/10 min and Datta et al. teach the second polypropylene has a MFR in the claimed range as shown in the examples of Datta et al. and a first polypropylene with a MFR which is much higher as shown in the examples, the claimed molecular weights are also taught by Datta et al. Further, upon analysis of the examples and data from examples provided by Datta et al. in the tables, it is clear that hydrohead and air permeability are improved when having a specific amount of the first and second polymers and is affect by the melt flow rate and molecular weights of the polymers as is shown in Example 4 data shown in 1.3, 1.4 and 1.5 for example. Therefore, the molecular weights and melt flow rates of Datta et al. were shown to be results effective variables which do in fact affect the properties of the fiber and one of ordinary skill in the art would have arrived at the claimed molecular weights through routine experimentation in order to affect fiber properties such as hydrohead and air permeability among others.
Regarding claims 6-7, the amount of the first polypropylene and the second polypropylene makes up at least 80 wt % of the polypropylene composition and also make up at least 80 wt % of together of the melt blown fiber [Abstract]. 
Regarding claim 8, the weight ratio between the first polypropylene and the second polypropylene is in the claimed range [Abstract]. 
Regarding claim 9, Datta et al. teach molecular weight of the first polypropylene is in the claimed range. As set forth in the rejection of claim 2, Datta et al. are silent regarding the claimed molecular weight. However, given Datta et al. teach such a similar melt flow rate of the mixture, the claimed molecular weight is necessarily inherent as melt flow rate is known to an indication of molecular weight. Therefore, the ratio of the weight molecular weight of the mixture to the weight molecular weight of the first polypropylene is in the claimed range. 
It is further noted that is known in the art that the MFR is inversely proportional to the molecular weights of a polymer. The present specification teaches the MFR of the second polypropylene is 300-3000g/10 min and Datta et al. teach the second polypropylene has a MFR in the claimed range as shown in the examples of Datta et al. and a first polypropylene with a MFR which is much higher as shown in the examples, the claimed molecular weights are also taught by Datta et al. Further, upon analysis of the examples and data from examples provided by Datta et al. in the tables, it is clear that hydrohead and air permeability are improved when having a specific amount of the first and second polymers and is affect by the melt flow rate and molecular weights of the polymers as is shown in Example 4 data shown in 1.3, 1.4 and 1.5 for example. Therefore, the molecular weights and melt flow rates of Datta et al. were shown to be results effective variables which do in fact affect the properties of the fiber and one of ordinary skill in the art would have arrived at the claimed molecular weights through routine experimentation in order to affect fiber properties such as hydrohead and air permeability among others.
Regarding claim 10, Datta et al. teach the first polypropylene has a molecular weight distribution in the claimed range [0064 and 0236-0238]. 
It is further noted that is known in the art that the MFR is inversely proportional to the molecular weights of a polymer. The present specification teaches the MFR of the second polypropylene is 300-3000g/10 min and Datta et al. teach the second polypropylene has a MFR in the claimed range as shown in the examples of Datta et al. and a first polypropylene with a MFR which is much higher as shown in the examples, the claimed molecular weights are also taught by Datta et al. Further, upon analysis of the examples and data from examples provided by Datta et al. in the tables, it is clear that hydrohead and air permeability are improved when having a specific amount of the first and second polymers and is affect by the melt flow rate and molecular weights of the polymers as is shown in Example 4 data shown in 1.3, 1.4 and 1.5 for example. Therefore, the molecular weights and melt flow rates of Datta et al. were shown to be results effective variables which do in fact affect the properties of the fiber and one of ordinary skill in the art would have arrived at the claimed molecular weights through routine experimentation in order to affect fiber properties such as hydrohead and air permeability among others.
Regarding 11, the mixture consisting of the first polypropylene and the second polypropylene has the claimed melting temperature. 
Regarding claim 12, Datta et al. is silent regarding the claimed xylene cold soluble fraction. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed xylene cold soluble fraction in order to affect the properties of the polymer. 
Regarding claim 14, the second polypropylene has the claimed comonomer content as homopolymers are taught. 
Regarding claim 15, the first polypropylene has the claimed comonomer content as homopolymers are taught. The first polypropylene has the claimed comonomer content as homopolymers are taught and it would have been obvious to one of ordinary skill in the art to arrive at the claimed xylene cold soluble fraction in order to affect the properties of the polymer. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 16, the fibers have the claimed fiber diameter [Figure 3]. 
Regarding claim 18, the melt blown web is taught as within the claimed range [Table 5]. 
Regarding claim 20, the article includes filter media, diapers, sanitary napkins, panty liner, incontinence products for adults, surgical drape, protective clothing, surgical gown, and surgical wear. 
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
The previous 35 USC 112 rejections over the claims is withdrawn as a result of Applicant’s amendments. 
Applicant argues Datta teaches ranges that overlap with the claimed ranges, but Datta teaches broader ranges pointing to particular embodiments of Datta to support the argument. Applicant argues particular data points in the range of molecular weights disclosed by Datta will not yield the claimed melt flow rate. Datta is relied upon for all that is taught and is in no way limited to a particular embodiment. Datta plainly teaches the use of the composition in melt blown processes. Datta actually teaches “Spinning speeds in excess of 900 m/min (3000 ft/min) require a narrow MWD to get the best spinability with the finer filaments.  Resins with a minimum MFR of 5 g/10 min and a NMWD, with a polydispersity index (PI) under 2.8 are typical.  In slower spinning processes, or in heavier denier filaments, a 16-MFR reactor grade product may be more appropriate.” Therefore, it is clear Datta does not teach only a narrow MWD for meltblown fibers. Moreover, Datta teaches narrow molecular weight fibers for fine denier continuous filament fiber. As is known in the art, meltblown fibers are not always continuous and can be thicker fibers and therefore Datta does not teach away.
Further Datta teaches molecular weights of the first and second polymers within the claimed ranges. It would have been obvious to one of ordinary skill in the art to arrive at the claimed molecular weights such as 20 and 50 for the first and second polymers respectively as selecting molecular weights on the lower end of the disclosed ranges with lower molecular weights disclosed in Datta is known in the art to affect the end product properties. 
Moreover, it is further noted that is known in the art that the MFR is inversely proportional to the molecular weights of a polymer. The present specification teaches the MFR of the second polypropylene is 300-3000g/10 min and Datta et al. teach the second polypropylene has a MFR in the claimed range as shown in the examples of Datta et al. and a first polypropylene with a MFR which is much higher as shown in the examples, the claimed molecular weights are also taught by Datta et al. Further, upon analysis of the examples and data from examples provided by Datta et al. in the tables, it is clear that hydrohead and air permeability are improved when having a specific amount of the first and second polymers and is affect by the melt flow rate and molecular weights of the polymers as is shown in Example 4 data shown in 1.3, 1.4 and 1.5 for example. Therefore, the molecular weights and melt flow rates of Datta et al. were shown to be results effective variables which do in fact affect the properties of the fiber and one of ordinary skill in the art would have arrived at the claimed molecular weights through routine experimentation in order to affect fiber properties such as hydrohead and air permeability among others.
Applicant argues unexpected results in the Declaration filed 03/02/2022. Such arguments are not found to be convincing as the data is not commensurate in scope with the claims. Although, IE1 and IE3 are within the claimed ranges, they are not representative of the entire claimed ranges nor exemplary of what happens outside of the claimed ranges for the first and second polymers or the range of the MFR. Further, the present claim recites any polypropylene with a claimed molecular weight  and the data provided is not commensurate in scope with the claims. Moreover, present claim 1 recites a broad melt flow rate of 400-3,500, whereas the data provided does not encompass such a broad range nor data points outside of this range. Applicant is invited to provide data commensurate in scope with the claims as evidence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789